On writs of certiorari, 342 U. S. 875, to the United States Court of Appeals for the District of Columbia Circuit. The judgment of the Court of Appeals is vacated and the cases are remanded to that court with directions to dismiss the proceedings upon the *807ground that the cause is moot.
Attorney General McGranery and C. Dickerman Williams for Sawyer, Secretary of Commerce, et al., petitioners in No. 5.
Arthur B. Dunne for petitioner in No. 6.
Herman Phleger, Gregory A. Harrison, Moses Lasky, Edmund L. Jones and Howard Boyd for respondents.
Mr. Justice Black and Mr. Justice Clark took no part in the consideration or decision of these cases.
Reported below: 89 U. S. App. D. C. 38, 190 F. 2d 623.